                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                 July 02, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                HOUSTON DIVISION

NANCY ROBERSON,                                  §
                                                 §
                       Plaintiff,                §
                                                 §
VS.                                              §            CIVIL ACTION NO. H-19-1393
                                                 §
ALLSTATE VEHICLE AND PROPERTY                    §
INSURANCE COMPANY,                               §
                                                 §
                       Defendant.                §

                               MEMORANDUM AND OPINION

       In March 2019, Nancy Roberson sued Allstate Vehicle and Property Insurance Company

in state court, asserting contract breach, Texas Insurance Code and Deceptive Trade Practices Act

violations, breach of the duty of good faith and fair dealing, and common-law fraud. (Docket

Entry No. 1-5 at 14–19). Allstate timely removed and moved for judgment on the pleadings and

to dismiss, arguing that Roberson’s claims are either time-barred or do not comply with federal

pleading standards. (Docket Entry Nos. 1, 5). Roberson responded. (Docket Entry No. 13).

       After a careful review of the pleadings, the motion and response, and the applicable law,

the court grants Allstate’s motions for judgment on the pleadings and to dismiss for failure to state

a plausible claim. (Docket Entry No. 5). Roberson’s nonfraud claims are time-barred and

dismissed, with prejudice and without leave to amend, because amendment would be futile. Her

fraud claim fails to satisfy Federal Rule of Civil Procedure 9(b) and is dismissed, without prejudice

and with leave to amend. Roberson must file an amended complaint no later than August 30,

2019. The reasons for these rulings are explained in detail below.
I.     Background1

       Roberson has an Allstate insurance policy covering her home in Montgomery, Texas.

(Docket Entry No. 1-5 at 6–7). In February 2016, she filed a claim with Allstate for hail damage

to her roof. (Id. at 7). Allstate adjuster Britt Morton inspected Roberson’s home a week later.

(Id.). He found some roof damage but determined that the shingles were in “great condition,”

concluding that Roberson’s loss was below her deductible. (Id.).

       In April 2016, a tree fell on Roberson’s home during a storm, damaging the roof, exterior

fascia, air-conditioning system, and a bedroom, bathroom, and closet. (Id.). After Roberson asked

Allstate to cover the damage, the company sent Kristee Eldridge and Edward Felchak to adjust the

claim. (Id.). Felchak, the exterior adjuster, found that 20% of the roof needed to be replaced at a

cost of $8,163.01. (Id. at 8). According to Roberson, Felchak failed to account for other storm

damage the roof sustained and that he should have recommended replacing the entire roof. (Id.).

Although Eldridge, the interior adjuster, found mold inside Roberson’s home caused by storm, she

did not revise Felchak’s assessment. (Id.). Roberson hired a third party to inspect her home in

August 2016. (Id.). The petition alleges that the third-party adjuster found $13,482.73 in roof

damage, $5,000 more than what Felchak found two months before. (Id. at 10).

       Roberson asserts that Morton, Felchak, and Eldridge gave “problematic” assessments, and

that they “either intentionally or recklessly overlooked” roof damage. (Id. at 9). According to

Roberson, Allstate’s adjusters “had a vested interest in undervaluing the claims assigned to them .

. . to maintain their employment,” and the disparity between the third-party adjuster’s report and




       1
          The facts are drawn from the second amended complaint’s well-pleaded allegations, accepted as
true for this motion, and the documents that are referred to or attached to the complaint and properly
considered at this stage. See Brand Coupon Network, L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635
(5th Cir. 2014).

                                                  2
the Allstate assessments “is evidence of fraud.” (Id.). Roberson asserts that she had to pay out of

pocket for repairs, and that Allstate has not covered the damage or reinspected the property. (Id.

at 10–11).

       This is Roberson’s third suit against Allstate. She first sued the company in state court in

September 2016, but she voluntarily dismissed the case “to re-plead . . . at a higher level of

damages.” (Id. at 13). Roberson refiled the petition in state court in May 2018, and Allstate

removed to the Southern District of Texas. (Id.). Roberson voluntarily dismissed the second case

after Allstate moved for an abatement. (Id. at 13–14).

       Roberson filed this action in March 2019 in the 284th Judicial District of Montgomery

County, Texas. (Id. at 5). Allstate timely removed. (Docket Entry No. 1). The company has

moved for judgment on the pleadings, arguing that Roberson’s nonfraud claims are time-barred

because the two-year limitations periods expired before this action was filed. (Docket Entry No.

6 at 6–11). Allstate has also moved to dismiss under Rule 12(b)(6) on the basis that the fraud

claim fails to comply with federal pleading standards. (Id. at 11–12).

II.    The Legal Standards

       A.       Rules 12(b)(6) and 12(c)

       The Rule 12(b)(6) and Rule 12(c)2 standards are the same. Gentilello v. Rege, 627 F.3d

540, 543–44 (5th Cir. 2010). Rule 12(b)(6) allows dismissal if a plaintiff fails “to state a claim

upon which relief can be granted.” FED. R. CIV. P. 12(b)(6). A complaint must contain “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.




       2
          “A motion brought pursuant to [Rule] 12(c) is designed to dispose of cases where the material
facts are not in dispute and a judgment on the merits can be rendered by looking to the substance of the
pleadings and any judicially noticed facts.” Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co.,
313 F.3d 305, 312 (5th Cir. 2002) (quotation and citation omitted).

                                                   3
544, 570 (2007). Rule 8 “does not require ‘detailed factual allegations,’ but it demands more than

an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Twombly, 550 U.S. at 555). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that

a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 556).

       “To withstand a Rule 12(b)(6) motion, [a] complaint must allege ‘more than labels and

conclusions,’” and “a formulaic recitation of the elements of a cause of action will not do.” Norris

v. Hearst Tr., 500 F.3d 454, 464 (5th Cir. 2007) (quoting Twombly, 550 U.S. at 555). “Nor does

a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

Iqbal, 556 U.S. at 678 (alteration in original) (quoting Twombly, 550 U.S. at 557). A “complaint

‘does not need detailed factual allegations,’ but must provide the plaintiff’s grounds for entitlement

to relief—including factual allegations that when assumed to be true ‘raise a right to relief above

the speculative level.’” Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007) (quoting Twombly,

550 U.S. at 555). “Conversely, when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief, this basic deficiency should be exposed at the point of minimum

expenditure of time and money by the parties and the court.” Id. (quotation and alteration omitted).

       The court should generally give the plaintiff a chance to amend under Rule 15(a) before

dismissing the action with prejudice, unless to do so would be futile. See Carroll v. Fort James

Corp., 470 F.3d 1171, 1175 (5th Cir. 2006); Great Plains, 313 F.3d at 329 (“[D]istrict courts often

afford plaintiffs at least one opportunity to cure pleading deficiencies before dismissing a case,

unless it is clear that the defects are incurable or the plaintiffs advise the court that they are



                                                  4
unwilling or unable to amend in a manner that will avoid dismissal.”). A court has discretion to

deny a motion to amend for futility if the amended complaint would fail to state a plausible claim.

Villarreal v. Wells Fargo Bank, N.A., 814 F.3d 763, 766 (5th Cir. 2016).

       B.      Rule 9(b)

       Roberson’s common-law fraud claim must satisfy Federal Rule of Civil Procedure 9(b),

which “requires that a plaintiff state an alleged fraud with particularity.” Musket Corp. v. Suncor

Energy (U.S.A.) Mktg., Inc., 759 F. App’x 280, 286 (5th Cir. 2019) (citing FED. R. CIV. P. 9(b)).

Roberson must “state the who, what, when, where, and how of the alleged fraud” by pleading “the

time, place and contents of the false representation, as well as the identity of the person making

the misrepresentation and what that person obtained thereby.” Id. (quoting United States ex rel.

Stephenson v. Archer W. Contractors, L.L.C., 548 F. App’x 135, 139 (5th Cir. 2013); United States

ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 186 (5th Cir. 2009)).

III.   Analysis

       A.      Roberson’s Nonfraud Claims are Time-Barred

       Allstate argues that Roberson’s nonfraud claims are time-barred because the applicable

limitations periods expired in August 2018, seven months before she filed suit. (Docket Entry No.

6 at 6–11). Roberson responds that the court should equitably toll the limitations periods based on

alleged misrepresentations Allstate made during the parties’ second lawsuit. (Docket Entry No.

13 at 2–4).

       Roberson’s claims under the Texas Insurance Code and the Deceptive Practices Act are

subject to a two-year statute of limitations. TEX. INS. CODE § 541.162(a); TEX. BUS. & COM. CODE.

§ 17.565. So, too, is Roberson’s claim that Allstate breached the duty of good faith and fair

dealing. Hudspeth v. Enter. Life Ins. Co., 358 S.W.3d 373, 387 (Tex. App.—Houston [1st Dist.]



                                                5
2011). Her contract-breach and fraud claims, by contrast, are governed by a four-year statute of

limitations. TEX. CIV. PRAC. & REM. CODE §§ 16.004, 16.051; see Aguilar v. Sinton, 501 S.W.3d

730, 736 (Tex. App.—El Paso 2016). Because Roberson’s policy provides for a two-year

limitations period for all causes of action related to coverage, she must also bring the contract-

breach claim within two years. TEX. CIV. PRAC. & REM. CODE § 16.070; see Watson v. Allstate

Tex. Lloyd’s, 224 F. App’x 335, 339 (5th Cir. 2007) (observing that “Texas courts routinely enforce

such provisions in insurance policies”).

       Roberson alleges that her causes of action accrued in August 2016, requiring her to have

asserted the nonfraud claims by August 2018. (Docket Entry No. 1-5 at 8–9); see Provident Life

& Accident Ins. Co. v. Knott, 128 S.W.3d 211, 221 (Tex. 2003) (“As a general rule, a cause of

action accrues and the statute of limitations begins to run when facts come into existence that

authorize a party to seek a judicial remedy.”). She did not. (Docket Entry No. 1-5 at 5). As a

result, her claims are time-barred unless equitable tolling applies.

       “Texas courts sparingly apply equitable tolling and look . . . to whether a plaintiff diligently

pursued his rights; litigants may not use the doctrine ‘to avoid the consequences of their own

negligence.’” Myers v. Nash, 464 F. App’x 348, 349 (5th Cir. 2012) (quoting Hand v. Stevens

Transp., Inc., 83 S.W.3d 286, 293 (Tex. App.—Dallas 2002, no pet.)). The Texas Supreme Court

has recognized only two doctrines that may toll a limitations period: the discovery rule and

fraudulent inducement. Moon v. City of El Paso, 906 F.3d 352, 358–59 (5th Cir. 2018).

       Roberson argues that the court should toll the limitations periods based on fraudulent

inducement. (See Docket Entry No. 13). According to Roberson, once the case was dismissed,

Allstate refused to negotiate or reinspect the property. (Id. at 2). But Roberson concedes that the

parties did negotiate after she voluntarily dismissed the suit, foreclosing this argument. (Id. at 3



                                                  6
(“Impasse on the new negotiations period was not reached until December 6, 2018, when counsel

for Defendants conveyed a letter indicating that no new offers and no further investigations or

reconsideration of Allstate’s ongoing positions averse to Plaintiff’s interests would be made.”)).

Equitable tolling does not apply, and the filing of the two prior suits did not toll the limitations

periods. See Bailey v. Gardner, 154 S.W.3d 917, 920 (Tex. App.—Dallas 2005, no pet.) (“A

lawsuit that is voluntarily abandoned does not interrupt the running of the statute of limitations.

Thus, Bailey’s voluntary nonsuit is treated as though the first lawsuit had never been filed.”

(citation omitted)).

       Roberson’s nonfraud claims are time-barred and, as a result, dismissed with prejudice and

without leave to amend, because amendment would be futile.

       B.      Roberson’s Fraud Claim Fails to Satisfy Rule 9(b)

       Allstate argues that Roberson’s fraud claim fails to satisfy federal pleading standards.

(Docket Entry No. 6 at 11–12). Roberson did not respond. The state-court petition alleges that

each “misrepresentation described above concerned material facts that absent such representations,

[Roberson] would not have acted as she did.” (Docket Entry No. 1-5 at 18). The petition identifies

one misstatement—Felchack allegedly lied about the storm repair estimate by telling Roberson

that “the only [roof] slope damaged by the tree was the farthest north and the adjacent south slope

at the front of the house.” (Id. at 8). This allegation does not specify when the statement was

made, as Rule 9(b) requires. Musket Corp., 759 F. App’x at 286. The fraud claim is dismissed,

without prejudice and with leave to amend by August 30, 2019.

IV.    Conclusion

       Allstate’s motions for judgment on the pleadings and to dismiss are granted. (Docket Entry

No. 5). The contract-breach, Texas Insurance Code, Deceptive Practices Act, and good-faith



                                                 7
claims are dismissed, with prejudice and without leave to amend, because amendment would be

futile. The fraud claim is dismissed, without prejudice and with leave to amend by August 30,

2019. The initial pretrial conference set for August 16, 2019, is reset to October 4, 2019, at 10:00

a.m.

               SIGNED on July 2, 2019, at Houston, Texas.


                                              _______________________________________
                                                           Lee H. Rosenthal
                                                    Chief United States District Judge




                                                 8
